DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 and 16, of record on page 2 of the previous Action, are withdrawn.

NEW OBJECTIONS
Claim Objections
2.	Claim 14 is objected to because of the following informalities:  Claim 14 is identical to Claim 1.  Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘comprises’ is indefinite as it contradicts the phrase ‘consisting essentially of.’

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1 – 3, 5 – 12, 14 – 17 and 19 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016).

Shanklin et al teach that it is well – known in the art to provide a bag, comprising a film, using a form fill seal wrapping machine, for the purpose of forming a tight skinned package (column 1, lines 5 – 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for a bag in order to obtain a tight skinned package as taught by Shanklin et al. The film disclosed by Billion et al has flexibility (elasticity; page 12, lines 17 – 20) and is shrinkable (page 6, lines 2 -4), and is therefore dimensionally stable, following shrinkage, for transportation and storage.
With regard to Claim 2, the core layer disclosed by Billion et al comprises linear low density polyethylene (page 11, lines 1 – 17).

With regard to Claims 6 – 12 and 15, the first skin layer and the second layer disclosed by Billion et al comprise linear low density polyethylene (page 18, lines 1 – 20).
With regard to Claims 16 – 17 and 19 – 20, Billion et al fail to disclose a flexible bag comprising a front panel and a back panel having an inner surface opposite an outer surface and a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front panel and the back panel comprising the film. However, the film is sealable because the skin layers are sealable (page 13, lines 12 – 16). It would have been obvious for one of ordinary skill in the art to provide for a flexible bag comprising a front panel and a back panel having an inner surface opposite the outer surface and a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front panel and the back panel comprising the film, as the film is sealable.

9. 	Claims 4 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016) and further in view of Li et al (U.S. Patent Application Publication No. 2010/0087602 A1).
Billion et al and Shanklin et al disclose a film as discussed above. With regard to Claims 4 and 18, Billion et al and Shanklin et al fail to disclose a core layer having a density of less than or equal to 0.916 g/cc.
Li et al teach a film (paragraph 0057) comprising polyolefin elastomer (rubber; paragraph 0022) having a density of 0.905 g/cc (paragraph 0026) for the purpose of obtaining toughness and opaqueness (paragraph 0068).
.

10. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016) and further in view of Hokkanen et al (U.S. Patent No. 5,986,021).
Billion et al and Shanklin et al disclose a film as discussed above. The POE comprises ethylene, propylene and diene (page 12, lines 1 – 8 of Billion et al); a portion of the POE is therefore also a POP. The thickness of the film is generally 12 to 20 micrometers (page 12, lines 15 – 16 of Billion et al). Because the term ‘generally’ is used, the thickness is not limited to 12 to 20 micrometers. It would have been obvious for one of ordinary skill in the art to provide for a core layer that is 1.2 mil and a first skin layer that is 0.4 mil and a second skin layer that is 0.4 mil, as the thickness is not limited to 12 to 20 micrometers. Billion et al fail to disclose a core layer comprising mPE.
Hokkanen et al teach film comprising LLDPE that is mPE (column 6, lines 1 – 14) for the purpose of obtaining homogeneous comonomer distribution (column 4, lines 12 – 30).
It therefore would have been obvious for one of ordinary skill in the art to provide for mPE in order to provide for homogeneous comonomer distribution as taught by Hokkanen et al.






11.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1 and 16, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 – 3, 5 – 12, 14 – 17 and 19 – 20 as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016), 35 U.S.C. 103(a) rejection of Claims 4 and 18 as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016) and further in view of Li et al (U.S. Patent Application Publication No. 2010/0087602 A1) and 35 U.S.C. 103(a) rejection of Claim 13 as being unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016) and further in view of Hokkanen et al (U.S. Patent No. 5,986,021), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated February 10, 2021, that Billion et al, on page 4, disclose a core layer that is 60 – 90% elastomeric polyolefin.
However, it is not clear that the disclosure is on page 4.
Applicant also argues, on page 9, that no food storage company would order a flexible bag not knowing how much the bag could store, as it would shrink after storing hot fill contents, as claimed.
However, ordering by a company is not claimed, and would be a process or product – by – process claim. Furthermore, shrinkage of the bag, after storage of the food, would mean that the bag could store the food only, thus the phrase ‘tight skinned package.’

However, the making of a bag is not claimed. Furthermore, a shrinkable bag, for the purpose of forming a tight skinned package, is already taught by Shanklin et al, documenting that it has already been made by a manufacturer.
Applicant also argues on page 9 that making a bag out of a shrinkable film that has a stable volume would require the bag to be pre – shrunk prior to filling.
However, a ‘stable volume’ is not claimed. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782